Citation Nr: 0025744	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  99-08 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina




THE ISSUE

Entitlement to service connection for a disability manifested 
by paresthesia and weakness of the right hand and forearm 
claimed as stroke residuals as secondary to the service-
connected status post coronary artery bypass graft with 
hypertension.  




REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs







WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from January 1961 to March 
1966 and from April 1966 to January 1982.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1998 rating decision of the RO.  

The veteran testified at a hearing before a Hearing Officer 
at the RO in July 1999.  

The veteran withdrew his request for a hearing before a 
Member of the Board in Washington, D.C, scheduled at his 
request in October 2000.  

In August 1998, the veteran submitted claims for increased 
ratings for the service-connected right knee disability and 
vascular hypertension.  As those claims have not been 
developed for appellate review, they are referred to the RO 
for the appropriate action.  




FINDING OF FACT

The veteran has presented evidence which shows that his claim 
of service connection for paresthesia and weakness of the 
right hand and forearm as secondary to the service-connected 
status post coronary artery bypass graft is plausible and 
capable of substantiation.  



CONCLUSION OF LAW

The veteran has submitted a well-grounded claim of service 
connection for paresthesia and weakness of the right hand and 
forearm as secondary to the service-connected status post 
coronary artery bypass graft.  38 U.S.C.A. §§ 1110, 1131, 
1137, 5107(a), 7104 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.303, 3.310 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110, 1131 (West 1991).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  

Statutory law as enacted by the Congress also charges a 
claimant for VA benefits with the initial burden of 
presenting evidence of a well-grounded claim.  38 U.S.C.A. § 
5107(a).  This threshold requirement is critical since the 
duty to assist a veteran with the development of facts does 
not arise until the veteran has presented evidence of a well-
grounded claim.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

A well-grounded claim has been defined by the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, the "Court") as "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
the claim is "plausible" or "possible" is required.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  A claimant 
therefore cannot meet this burden merely by presenting lay 
testimony because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

Consequently, lay assertions of medical causation cannot 
constitute evidence to render a claim well grounded under 
§ 5107(a).  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

According to the Court in Caluza, a well-grounded claim of 
service connection requires competent evidence of the 
following:  i) current disability (through medical 
diagnosis); ii) incurrence or aggravation of a disease or 
injury in service (through lay or medical evidence) and; iii) 
a nexus between the in-service injury or disease and the 
current disability (through medical evidence).  Caluza v. 
Brown, 7 Vet. App. at 506.  

When a veteran contends that his service connected disability 
has caused a new disability, he must submit competent medical 
evidence of a causal relationship between the two 
disabilities to establish a well-grounded claim. Jones v. 
Brown, 7 Vet. App. 134 (1994).  

Moreover, the truthfulness of evidence offered by the veteran 
and his representative is presumed in determining whether a 
claim is well grounded.  King v. Brown, 5 Vet. App. 19, 21 
(1993).  

The veteran asserts that he developed paresthesia and 
weakness of the right hand and forearm following a surgical 
procedure for his service-connected status post coronary 
artery bypass graft.  

A careful review of the medical evidence of record shows that 
the veteran underwent coronary artery bypass surgery at the 
VA in October 1996.  Service connection is currently in 
effect for status post coronary artery bypass graft with 
hypertension, rated at 30 percent.  

Significantly, a July 1997 VA outpatient record noted that 
veteran had complaints regarding the right arm and hand.  The 
assessment included that of right arm and hand paresthesia 
that started after coronary artery bypass graft.  

In July 1999, the veteran testified at the RO hearing that, 
following surgery in 1996, he had trouble using his right 
hand.  He indicated that he went to see a physician, who told 
him that it was possible that he had had a stroke during 
surgery.  The veteran indicated that he was scheduled to see 
Dr. Nicklaus again in November 1999.  

The VA outpatient records documenting the claimed disability 
and the testimony of the veteran are competent evidence 
suggesting that the veteran has current disability 
attributable to a service-connected status post coronary 
artery bypass graft with hypertension, satisfying the 
requirements of Caluza.  

Accordingly, the Board finds that the veteran has submitted a 
well-grounded claim of secondary service connection for 
disability manifested by paresthesia and weakness of the 
right hand.  




ORDER

As the claim of service connection for disability manifested 
by paresthesia and weakness of the right hand and forearm as 
stroke residuals as secondary to the service-connected status 
post coronary artery bypass graft with hypertension is well 
grounded, the appeal is allowed to this extent, subject to 
further action as discussed hereinbelow.  



REMAND

In light of the action taken hereinabove, the Board notes 
that de novo review of the veteran's claim of service 
connection for paresthesia and weakness of the right hand and 
forearm as secondary to the service-connected status post 
coronary artery bypass graft by the RO is required.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  All indicated 
development should be undertaken in this regard, including an 
examination to determine whether there is current residual 
disability due to the service-connected status post coronary 
artery bypass graft or the October 1999 surgery.  

In light of the foregoing, the Board is REMANDING this case 
for the following actions:
1.  The RO should take appropriate steps 
to contact the veteran in order to have 
him identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for the paresthesia and 
weakness of the right hand and forearm 
since October 1996.  After obtaining any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
to include all VA outpatient and hospital 
records, which have not been previously 
secured.  

2.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and likely etiology of the claimed 
disability manifested by paresthesia and 
weakness of the right hand and forearm.  
All indicated tests must be conducted.  
The claims folder must be made available 
to and reviewed by the examiner prior to 
the requested study.  The examiner should 
elicit from the veteran and record a 
complete medical history.  Based on 
his/her review of the case, the examiner 
should provide an opinion, with adequate 
rationale, as to the likelihood that the 
veteran has current residual stroke 
disability manifested by paresthesia and 
weakness of the right hand and forearm 
due to coronary artery bypass surgery or 
otherwise as the result of the service-
connected status post coronary artery 
bypass graft with hypertension.  A 
complete rationale for any opinion 
expressed must be provided.  The 
examination report should be associated 
with the claims folder.  

3.  After undertaking any necessary 
development, the RO should conduct a de 
novo review of the veteran's claim of 
secondary service connection for 
disability manifested by paresthesia and 
weakness of the right hand and forearm.  
Due consideration should be given to all 
pertinent laws and regulations.  If any 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be issued a Supplemental Statement of the 
Case, which should include all pertinent 
laws and regulations, and be afforded a 
reasonable opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if indicated.  

The veteran need take no action until he is further 
informed, but he may furnish additional evidence and 
argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No inference should be drawn regarding the final 
disposition of the claim as a result of this action.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 



